 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          FRANTZ SAMSON,                                 CASE NO. C19-0175JLR

11                                Plaintiff,               ORDER
                   v.
12
            UNITEDHEALTHCARE
13
            SERVICES INC.,
14
                                  Defendant.
15
            Before the court is Plaintiff Frantz Samson and Defendant UnitedHealthCare
16
     Services, Inc.’s stipulated motion to extend case deadlines. (Mot. (Dkt. # 73).) The
17
     parties seek a six-week extension to the deadlines to complete expert depositions for class
18
     certification, to seek leave to amend the complaint, and to file class certification briefing.
19
     (See id. at 2-3.) The parties allege that the COVID-19 pandemic has made it difficult for
20
     the parties to comply with the current case schedule. (See id. at 2.) The court has
21
     //
22


     ORDER - 1
 1   considered the stipulated motion, the relevant portions of the record, and the applicable

 2   law. Being fully advised, the court DENIES the motion.

 3          Although the court understands and appreciates the COVID-19 pandemic’s

 4   impact, the court has a full docket that would quickly fall into disarray if the court

 5   granted extensions to every party who faced scheduling difficulties due to COVID-19.

 6   Thus, the court finds that alleging that COVID-19 creates scheduling challenges—

 7   without specifying what those challenges are or providing additional grounds for

 8   schedule relief—does not constitute good cause to modify a case schedule.

 9          Here, the parties have not provided sufficient additional grounds for an extension

10   to the case schedule given the tremendous amount of scheduling leeway that the court has

11   given the parties in this case. On February 20, 2019, the court set a July 3, 2019,

12   deadline to complete class certification discovery and an August 2, 2019, deadline for

13   Mr. Samson to file a class certification motion. (See 2/19/19 Sched. Order (Dkt. # 15).)

14   Since that date, the parties have filed seven stipulated motions to continue including the

15   current motion. (See 2/28/19 Stip. Mot. (Dkt. # 32); 5/31/19 Stip. Mot. (Dkt. # 42);

16   8/12/19 Stip. Mot. (Dkt. # 48); 9/24/19 Stip. Mot. (Dkt. # 50); 12/31/19 Stip. Mot. (Dkt. #

17   67); 3/4/20 Stip. Mot. (Dkt. # 71).) The court’s most recent order granting a stipulated

18   extension moved the deadline to complete expert discovery to April 17, 2020, and the

19   deadline for Mr. Samson to file a class certification motion to May 8, 2020. (See 3/6/20

20   Order (Dkt. # 72).) Thus, the court has granted the parties more than nine additional

21   months to complete class certification discovery and file a class certification motion.

22   (Compare id. with 2/19/19 Sched. Order.) Accordingly, in its last order, the court


     ORDER - 2
 1   informed the parties that “[a]lthough the court has been indulgent with the parties’

 2   requests for extensions, the court cautions the parties that it is unlikely to grant additional

 3   extensions.” (See 3/6/19 Order at 2 (citations omitted).)

 4          The court finds that the parties’ alleged scheduling problems are primarily of the

 5   parties’ own making and do not constitute good cause to amend the case schedule for the

 6   seventh time. Accordingly, the parties’ motion to extend is DENIED.

 7          Dated this 6th day of April, 2020.

 8

 9                                                      A
                                                        JAMES L. ROBART
10
                                                        United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
